SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1422
KA 12-00169
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, WHALEN, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

GORDY A. AKINPELU, ALSO KNOWN AS GORDY L.
AKINPELU, ALSO KNOWN AS GORDY AKINPELU,
DEFENDANT-APPELLANT.


FARES A. RUMI, ROCHESTER, FOR DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (WILLIAM G. ZICKL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Genesee County Court (Robert C.
Noonan, J.), rendered January 19, 2012. The judgment convicted
defendant, upon his plea of guilty, of attempted criminal sexual act
in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:   December 21, 2012                       Frances E. Cafarell
                                                   Clerk of the Court